            Case 5:18-cr-00312-EJD Document 34 Filed 11/11/19 Page 1 of 4



 1   Daniel B. Olmos (CA SBN 235319)
     NOLAN BARTON & OLMOS LLP
 2   600 University Avenue
     Palo Alto, CA 94301
 3   Tel. (650) 326-2980
     Fax (650) 326-9704
 4

 5   Counsel for Defendant
     Xiaolang Zhang
 6

 7                                  UNITED STATES DISTRICT COURT
 8                               NORTHERN DISTRICT OF CALIFORNIA
 9                                           SAN JOSE DIVISION
10

11
     UNITED STATES,                                       Case No. 5:18-cr-00312 EJD
12
                            Plaintiff,
13                                                        DEFENDANT XIAOLANG ZHANG’S
             vs.                                          OPPOSITION TO GOVERNMENT’S
14                                                        MOTION FOR REVOCATION OF ORDER
     XIAOLANG ZHANG,                                      REMOVING LOCATION MONITORING
15
                            Defendant.
16

17
            Defendant Xiaolang Zhang, through undersigned counsel, hereby opposes the Government’s
18
     motion for revocation of the Magistrate Judge’s October 15, 2019, order removing location
19
20   monitoring as a condition of his pretrial release.

21      I. Factual and Procedural Background

22          Mr. Zhang, a legal permanent resident of the United States, is charged by Indictment dated
23
     July 12, 2018, with a single count of violating 18 U.S.C. 1832(a)(2) (theft of trade secrets). The
24
     gravamen of the allegation is that, on April 30, 2018, Mr. Zhang stole a detailed schematic of a
25
     circuit board designed for use in an autonomous vehicle from Apple. Although Mr. Zhang
26
     possessed the schematic drawing after leaving Apple for a competitor in the autonomous vehicle
27

28   industry – X Motors – there is no evidence that Mr. Zhang ever transferred that drawing or any other


                                                                                                          1
            Case 5:18-cr-00312-EJD Document 34 Filed 11/11/19 Page 2 of 4



 1   Apple intellectual property to his new employer or another third party. Mr. Zhang was arrested on
 2
     July 7, 2018, at San Jose International Airport. He intended to visit his infant son, who was born in
 3
     the United States but thereafter traveled to China with Mr. Zhang’s wife, and introduce his son to his
 4
     own family in China. He had purchased a roundtrip ticket.
 5
            Mr. Zhang was ordered released by Magistrate Judge Virginia DeMarchi on July 10, 2018,
 6

 7   on a series of conditions including inter alia a $300,000 secured bond ($10,000 in cash, and

 8   $290,000 secured by the San Jose residence where Mr. Zhang continues to live with his wife and
 9   son), the surrender of all Mr. Zhang’s passports and visas, and GPS monitoring. Mr. Zhang’s wife is
10
     also a signed surety for the bond.
11
            On October 30, 2018, Pretrial Services emailed the parties to inform them that it would
12
     recommend that the GPS monitoring requirement be removed. To that point, Mr. Zhang had been
13

14   compliant with all conditions of his pretrial release, and Pretrial Services deemed the monitoring

15   requirement to be unnecessary. However, the Government indicated that it opposed any

16   modification, and neither Pretrial Services nor the defense sought a modification of Mr. Zhang’s
17   release conditions with the Court at that time.
18
            On September 30, 2019, Pretrial Services formally requested that Mr. Zhang’s GPS
19
     monitoring requirement be removed. At the October 15, 2019, hearing, Pretrial Services and the
20
     defense argued that the monitoring requirement was unnecessary in light of all relevant
21

22   circumstances, emphasizing the fact that Mr. Zhang had been compliant with his release conditions

23   for almost a year and a half (including the GPS monitoring requirement which Pretrial Services had

24   recommended deleting a full year before), and had found and maintained permanent employment.
25
     Judge DeMarchi ordered the GPS monitoring requirement removed, but stayed her order to allow the
26
     Government to seek review in this Court.
27

28

                                                                                                             2
            Case 5:18-cr-00312-EJD Document 34 Filed 11/11/19 Page 3 of 4



 1      II. Discussion
 2
            Location monitoring is unnecessary to secure Mr. Zhang’s appearance in this Court and is
 3
     therefore an illegal condition of pretrial release under the Bail Reform Act. Pursuant to 18 U.S.C. §
 4
     3142(c)(1)(B), the Court must impost the least restrictive conditions or combination of conditions
 5
     that will reasonably assure the appearance of Mr. Zhang in these proceedings.
 6

 7          Mr. Zhang is a legal permanent resident of the United States, and has a two year old son who

 8   is a United States citizen. His family’s primary asset – its San Jose home – secures his release. Mr.
 9   Zhang has no criminal history whatsoever. The Government’s argument that Mr. Zhang poses a
10
     flight risk because he is a Chinese citizen is insufficient to warrant GPS monitoring. Mr. Zhang has
11
     full-time employment, a new family, and no travel documents. Moreover, the Government’s reliance
12
     upon two previous cases in the Northern District of California involving white collar defendants who
13

14   apparently fled the jurisdiction before trial is both inapposite and inappropriate. Mr. Zhang, like all

15   other defendants, is legally entitled to an individualized determination of his release conditions under

16   the Bail Reform Act. In United States v. Scott, 450 F.3d 863 (9th Cir. 2006), the Ninth Circuit held:
17          Salerno was explicit about what must occur under the federal Bail Reform Act—
18
            beyond arrest—before a pretrial criminal defendant could be detained . . . . the
19
            Supreme Court upheld the constitutionality of a bail system where pretrial defendants
20
            could be detained only if the need to detain them was demonstrated on an
21

22          individualized basis.

23   Id. at 874 (emphasis added) (citing United States v. Salerno, 481 U.S. 739, 750 (1987)).

24          Mr. Zhang is not a flight risk, and the remaining conditions of his pretrial release are more
25
     than adequate to ensure his continued participating in these criminal proceedings.
26
27

28

                                                                                                             3
            Case 5:18-cr-00312-EJD Document 34 Filed 11/11/19 Page 4 of 4



 1      III. Conclusion
 2
            For the foregoing reasons, Mr. Zhang opposes the Government’s motion to revoke the
 3
     Magistrate Judge’s order to remove the GPS monitoring requirement of his pretrial release
 4
     conditions.
 5

 6   Dated: November 11, 2019                     NOLAN BARTON & OLMOS LLP
 7                                                  /S/ Daniel B. Olmos
 8                                                Daniel B. Olmos

 9                                                Attorney for Defendant Xiaolang Zhang

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                                                                 4
